Citation Nr: 0405406	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  00-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for residuals of a left 
ankle injury.

4.  Entitlement to service connection for residuals of shell 
fragment wounds to the right leg.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran had active service from June 1943 to June 1945.

This appeal originally came to the Board of Veterans' Appeals 
(Board) from a December 1999 RO rating decision that denied 
service connection for arthritis, residuals of injuries to 
the ankles, and residuals of a claimed shell fragment wound 
to the right leg, and denied increased rating for service-
connected residual of shell fragment wounds to the right 
elbow area (rated 30 percent), right shoulder (rated 10 
percent), and left leg (rated zero percent).  In May 2002 the 
Board denied the claims for increased evaluations for the 
service-connected disabilities, and undertook separate 
additional development on the issues of service connection 
for arthritis, residuals of injuries to the ankles, and 
residuals of shell fragment wounds to the right leg. 

In May 2003, the Board again remanded the case, this time to 
comply with a new decision by the United States Court of 
Appeals for Veterans Claims.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran's current ankle disabilities are not the 
result of ankle injury during service.  

2.  Arthritis was not present during service or for many 
years thereafter and is not related to any incident during 
service.

4.  The veteran is not shown to have any residuals of a shell 
fragment wound of the right leg during service.



CONCLUSIONS OF LAW

1.  Residuals of a bilateral ankle injury, including 
arthritis, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Arthritis was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

3.  Residuals of a shell fragment wound of the right leg were 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that the veteran sustained a 
shell fragment wound of the left calf in March 1945 in 
Germany.  During the treatment for this condition it was 
noted that that he had a wound of the right shoulder and 
injury to the right ulnar nerve, but there is no suggestion 
of any ankle or right leg injury in these treatment records 
or elsewhere in his service medical records.  A June 1945 
physical examination conducted in connection with discharge 
from service noted normal bones and joints and does not 
mention a shell fragment wound of the right leg or a 
bilateral ankle injury.

Likewise VA orthopedic and neurological examinations in April 
1946 made no reference to arthritis or any ankle or right leg 
injury.  X-rays of the left leg and knee and right elbow were 
within normal limits.  March 1950 VA orthopedic and 
neurological examinations also do not suggest any ankle or 
right leg injury.  X-rays of the left leg and right shoulder 
were negative for any boney pathology.

In July 1999 the veteran requested service connection for 
residuals of claimed injuries to his ankles in service, and 
stated that he had had ankle problems since service.

On an October 1999 VA scar examination, the veteran reported 
that he injured his ankles jumping in France in 1944.  The 
veteran reported that he had bilateral knee replacement in 
1998.  The diagnoses included chronic ankle pain and 
degenerative joint disease.

On a November 1999 VA peripheral nerve examination, it was 
reported that the veteran had had foot, knee and ankle pain 
for many years.  The veteran said he used to work as a 
mailman and would frequently have to jump down from the 
truck, and gradually had more pain in the knees and ankles.  
The doctor reported that he had seen the veteran in 1991 for 
an EMG and at that point the veteran reported that he had had 
nearly continual discomfort in his ankles.  The examiner 
reported that the veteran had had a knee operation in 1991 
and had the knee replacements in January 1991.  The diagnoses 
included right foot drop probably secondary to peroneal 
palsy, history of right lumbar nerve root irritation, 
arthritis in the knees and ankles and status post bilateral 
knee replacement.

On a November 1999 VA joints examination, the veteran 
reported that he had injured his knees when he was wounded in 
service when he dove into a foxhole.  He said that he had 
sustained shrapnel wound of the right leg after he returned 
to active duty following his first shell fragment wounds.  
There were no reported objective findings relative to the 
right leg.  The diagnoses included shell fragment wounds of 
the right shoulder, right thigh, and right forearm, and 
bilateral post-traumatic ankle sprains.

In September 2002 a private podiatrist reported that the 
veteran's current bilateral ankle arthritis could be linked 
or had its earliest onset as a result of injury suffered 
during his years in the service.  

In April 2003 a VA medical doctor reviewed the veteran's 
claims file and examined the veteran.  The veteran reported 
that he had been injured his ankles when he sustained a shell 
fragment wound of the left calf.  He said the he was treated 
and then continued on active duty.  He said that he had 
treated himself with over-the-counter medications since 
service.  Following physical examination, the diagnoses were 
bilateral moderate ankle arthritis and postoperative 
bilateral total knee replacement arthroplasties.  The 
examiner stated that the arthritis of the ankles was not the 
result of any specific in-service occurrence, but rather just 
normal use.

II.  Analysis

Through the Board May 2003 Remand, July 2003 correspondence, 
the rating decision, the statement of the case, and the 
supplemental statement of the case, the RO has notified the 
veteran of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the veteran to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Relevant medical records have been obtained to the extent 
possible and a VA examination with an opinion has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

The veteran claims that he injured his ankles when he 
sustained a shell fragment wound of the "right" calf during 
service.  Apparently this or other service injury would be 
his explanation for the onset of arthritis also.  Service 
connection may be granted for a disability due to disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records, including his service 
separation examination show no findings relative to any ankle 
injury or arthritis and the service medical records show a 
wound of the left, not right leg.  Post-service VA 
examinations in 1946 and 1950 fail to suggest any ankle or 
right leg pathology and do not reveal findings consistent 
with generalized degenerative arthritis.  Rather the record 
first shows that he was seen for bilateral ankle discomfort 
in 1991.  There are no objective findings of a shell fragment 
wound of the right calf; no pertinent scars or other 
objective abnormalities have ever been reported.  

The record does not document that the veteran actually 
injured his ankles or right leg during service, but the 
veteran served in combat, and satisfactory lay or other 
evidence that an injury was incurred in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service even without official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(d).  The Board acknowledges that the appellant 
is a combat veteran, and accepts his statements that the 
injuries occurred as described.  However, even with the 
combat provisions of 38 U.S.C.A. § 1154, medical causation 
and current disability must be proven by competent medical 
evidence.  In this case there is no current or past 
demonstration of any disability associated with a shell 
fragment wound of the right leg.  

With respect to the claims for service connection for 
arthritis and a bilateral ankle disability, the Board notes 
that a podiatrist has stated that the veteran's current 
bilateral ankle arthritis "could" be linked or had its 
earliest onset as a result of injury suffered during his 
years in the service.  This opinion is speculative, and 
opinions which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

More persuasive is the opinion of a VA doctor who reviewed 
the claim and found that the arthritis of the ankles was not 
the result of any specific in-service occurrence, but rather 
just normal use.  This opinion is consistent with the history 
given by the veteran in 1999 to the effect that his pain 
developed during years of jumping from mail trucks

Because the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for arthritis is denied.

Service connection for residuals of a right ankle injury is 
denied.

Service connection for residuals of a left ankle injury is 
denied.

Service connection for residuals of a shell fragment wound of 
the right leg is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



